Title: From Thomas Jefferson to John Adams, 24 July 1784
From: Jefferson, Thomas
To: Adams, John



Dr. Sir
On board the Ceres off Scilly. July 24. 1784.

  When I did myself the honor of writing you on the 19th. Ult. it was my expectation that I should take my passage in the French packet which was to sail the 15th. of this month, and of course that I should not be in Paris till the middle or last of August. It had not then been suggested to me, and being no seaman it did not occur to myself, that even from a London-bound vessel I might get ashore off Ushant or elsewhere on the coast of France. On receiving this information I took my passage with Mr. Tracy in this vessel, leaving Boston the 5th. instant and having had a most favourable run am now as you will see above, and on the lookout for a vessel to take me off. My wish is to land at Brest, Morlaix or elsewhere on that part of the coast, in which, if I succeed, I shall go by the way of L’Orient and Nantes to Paris where I shall probably be a fortnight after the date of this letter. Colo. Humphries, Secretary to the legation, having failed getting to Boston in time, I suppose he will pass in the French packet. However our business need not await him as I am possessed of the papers relative to that. In a situation which hardly admits writing at all, and in hopes of seeing you in Paris as soon as your convenience and that of Mrs. Adams will admit, who I hope is now safe with you, I have the honor to be with the most perfect esteem Dr. Sir Your most obedt & most humble servt,

Th: Jefferson

